FILED
                              FOR PUBLICATION
                                                                             AUG 03 2016
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


ANIMAL LEGAL DEFENSE FUND,                       No.   13-17131

              Plaintiff-Appellant,               D.C. No. 3:12-cv-04376-EDL
                                                 Northern District of California,
 v.                                              San Francisco

U.S. FOOD & DRUG
ADMINISTRATION,                                  ORDER

              Defendant-Appellee.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.